UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 5/3/2021
---------------------------------------------------------------X
GIUSEPPE QUAGLIA,                                              :
                                                               :   21-CV-1474 (ALC) (RWL)
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :   ORDER
                                                               :
SISTINA RESTAURANT INC., et al.,                               :
                                                               :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        As discussed during the conference held on May 3, 2021, the Court will refer this

matter to mediation under the SDNY mediation program. The parties should exchange

in advance documentation they feel is essential for a productive mediation. However,

formal discovery in this matter is stayed. The parties shall jointly update the Court as to

status every 60 days or within 5 days of completion of mediation, whichever is earlier.

Absent successful mediation, the parties shall submit a revised proposed case

management schedule and plan for the Court’s consideration. Plaintiff’s request to move

for conditional collective certification at this time is denied without prejudice to renewal in

the event mediation is not successful.

                                                     SO ORDERED.



                                                     _________________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE

Dated: May 3, 2021
       New York, New York

Copies transmitted this date to all counsel of record.

                                                        1
